Exhibit 10.12

Execution Version


FIRST AMENDMENT TO
AMENDED AND RESTATED CONSUMER CREDIT CARD
PROGRAM AGREEMENT


This First Amendment to the Amended and Restated Consumer Credit Card Program
Agreement, dated as of January 31, 2015 (the “Amendment”) amends that certain
Amended and Restated Consumer Credit Card Program Agreement dated as of February
28, 2014 (as amended, modified and supplemented from time to time, the
“Agreement”) by and among Synchrony Bank (f/k/a GE Capital Retail Bank), a
federal savings bank (“Bank”), Synchrony Financial, a Delaware corporation
(“Bank Parent”), The Gap, Inc., a Delaware corporation (“The Gap, Inc.”), Gap
(Puerto Rico), Inc., a Puerto Rico corporation, GPS Consumer Direct, Inc., a
California corporation, Gap (Apparel), LLC, a California limited liability
company, and Gap (ITM) Inc., a California corporation (jointly and severally,
the “Retailers”). Capitalized terms used herein and not otherwise defined have
the meaning given in the Agreement.
WHEREAS, Bank and Retailers are parties to the Agreement, pursuant to which Bank
provides consumer credit to qualified customers of Retailers for the purchase of
goods and services from Retailers through the use of a private label credit card
and from Retailers and other retailers through the use of a co-branded bankcard;
WHEREAS, the parties hereto desire to amend the Agreement as set forth herein;
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions hereinafter set forth, the parties hereby agree as follows:
I.    AMENDMENTS TO THE AGREEMENT
1.1    Preamble. The Preamble to the Agreement shall be deleted entirely and
shall be replaced with the following:
“This AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM AGREEMENT (hereinafter
the “Agreement”) is made as of the 28th day of February, 2014 by and among
Synchrony Bank, a federal savings bank (“Bank”), Synchrony Financial, a Delaware
corporation (“Bank Parent”), The Gap, Inc., a Delaware corporation (“The Gap,
Inc.”), Gap (Puerto Rico), Inc., a Puerto Rico corporation, GPS Consumer Direct,
Inc., a California corporation, Gap (Apparel), LLC, a California limited
liability company, and Gap (ITM) Inc., a California corporation (jointly and
severally, the “Retailers”).
1.2    References To GE Capital Retail Bank. All references to “GE Capital
Retail Bank” anywhere in the Agreement or the exhibits and schedules thereto
shall be deemed to refer to “Synchrony Bank”.




--------------------------------------------------------------------------------



1.3    References to GE Capital Retail Finance Corporation. All references to
“GE Capital Retail Finance Corporation” anywhere in the Agreement or the
exhibits or schedules thereto shall be deemed to refer to “Synchrony Financial.”
1.4    Amendments to Definitions. The definition of “Bank,” “Bank Parent” and
“Program Year” are hereby deleted and replaced with the definitions set forth
below:
“Bank” means Synchrony Bank and its permitted successors, transferees and
assigns.
“Bank Parent” means Synchrony Financial, a Delaware corporation.
“Program Year” means each period of time set forth below (it being agreed that
each referenced date reflects the beginning or end of a Bank fiscal month and
that such dates are subject to change if Bank alters its fiscal months, provided
that Bank shall provide such advance notice to Retailers of any such change as
is reasonably practicable):
•
February 3, 2014 through January 31, 2015

•
February 1, 2015 through January 31, 2016

•
February 1, 2016 through January 31, 2017

•
February 1, 2017 through January 31, 2018

•
February 1, 2018 through January 31, 2019

•
February 1, 2019 through January 31, 2020

•
February 1, 2020 through January 31, 2021

•
February 1, 2021 through January 31, 2022

•
February 1, 2022 through April 30, 2022.

With respect to any Program Year consisting of less than twelve full Bank fiscal
months, any amounts payable or otherwise to be determined pursuant to this
Agreement based on a Program Year, shall be ratably reduced as applicable.
1.5.    Amendment to Section 11.01 of the Agreement. Section 11.01 of the
Agreement shall be deleted in its entirety and replaced with the following:
Section 11.01    Operation Period. The Operation Period shall commence on the
Effective Date and shall continue until April 30, 2022 (the “Initial Term”).
Unless Retailers, acting collectively, shall provide written notice of
non-extension to Bank or Bank shall provide written notice of non-extension to
Retailers, in each case, at least twelve (12) months prior to the

2



--------------------------------------------------------------------------------



expiration of the Initial Term (or, where applicable, the expiration of any
extension term) the Operation Period shall thereafter be extended automatically
for successive 1-year periods, each of which shall expire on the date that is
the last day of the fiscal month of Bank that is closest to the end of any such
twelve (12) month extension period.


II.    GENERAL
2.1    Authority for Amendment. The execution, delivery and performance of this
Amendment has been duly authorized by all requisite corporate action on the part
of Retailers and Bank and upon execution by all parties, will constitute a
legal, binding obligation thereof.
2.2    Effect of Amendment. Except as specifically amended hereby, the
Agreement, and all terms contained therein, remains in full force and effect.
The Agreement, as amended by this Amendment, constitutes the entire
understanding of the parties with respect to the subject matter hereof.
2.3    Binding Effect; Severability. Each reference herein to a party hereto
shall be deemed to include its successors and assigns, all of whom shall be
bound by this Amendment and in whose favor the provisions of this Amendment
shall inure. In case any one or more of the provisions contained in this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
2.4    Further Assurances. The parties hereto agree to execute such other
documents and instruments and to do such other and further things as may be
necessary or desirable for the execution and implementation of this Amendment
and the consummation of the transactions contemplated hereby and thereby.
2.5    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Utah.
2.6    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one agreement.


[The remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Bank, Bank Parent and Retailers have caused this Agreement
to be executed by their respective officers thereunto duly authorized as the
date first above written.
RETAILERS:
THE GAP, INC.,


By /s/ Sabrina Simmons        
Sabrina Simmons, CFO


GAP (PUERTO RICO), INC.,


By /s/ Sabrina Simmons        
Sabrina Simmons, CFO


GPS CONSUMER DIRECT, INC.


By /s/ Sabrina Simmons        
Sabrina Simmons, CFO


GAP (APPAREL), LLC,


By /s/ Sabrina Simmons        
Sabrina Simmons, CFO


GAP (ITM) INC.,


By /s/ Sabrina Simmons        
Sabrina Simmons, CFO


BANK:
SYNCHRONY BANK


                 
By /s/ Tom Quindlen            
Tom Quindlen


SYNCHRONY FINANCIAL




By /s/ Tom Quindlen            
Tom Quindlen



4



